      Case 7:20-cv-00388 Document 20 Filed on 04/19/21 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,          §
     Plaintiff                     §
                                   §
VS.                                §                                               7:20-CV-00388
                                   §
                                   §
4.318 ACRES OF LAND, MORE OR LESS, §
SITUATE IN HDALGO COUNTY, STATE §
OF TEXAS, JOSE ARNOLDO AGUILAR, §
et al.,                            §
        Defendant                  §

              DEFENDANT PABLO “PAUL” VILLARREAL JR., HIDALGO
            COUNTY TAX ASSESSOR-COLLECTOR INITIAL DISCLOSURES

NOW COMES Defendant Pablo “Paul” Villarreal, Jr., Hidalgo County Tax Assessor-Collector

and hereby certifies that the following persons or entities have a financial interest in the outcome

of this litigation:

    1. Hidalgo County, Texas, Hidalgo County Drainage District No. 1, Valley View
       Independent School District, South Texas Independent School District, and South Texas
       College
       C/O Hidalgo County Tax Office
       P.O. Box 178
       Edinburg, TX 78540



        DATED:         April 19, 2021




                                                 1
      Case 7:20-cv-00388 Document 20 Filed on 04/19/21 in TXSD Page 2 of 2




                                             Respectfully submitted,

                                             ATTORNEY FOR TAXING AUTHORITIES


                                             By:     Douglas Steven Bird
                                                     DOUGLAS STEVEN BIRD
                                                     State Bar No. 02331330
                                                     Southern Admission No. 343883
                                                     LORI GRUVER
                                                     State Bar No. 24007283
                                                     Southern Admission No. 22963
                                                     LINEBARGER GOGGAN
                                                     BLAIR & SAMPSON, LLP
                                                     P.O. Box 17428
                                                     Austin, Texas 78760
                                                     (512) 447-6675 (Telephone)
                                                     (512) 693-0728 (Facsimile)




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been filed electronically
and is to be served by electronic transmission to all parties on the court’s electronic mailing
matrix on April 19, 2021.



                                             /s/ Douglas Steven Bird
                                             DOUGLAS STEVEN BIRD




                                                2
